Citation Nr: 1028619	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-33 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from April 1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Atlanta, Georgia.  

The Veteran appeared at a Travel Board hearing at the RO in 
February 2010.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Board notes that in a January 2010 letter, Q. Weldon, M.D., 
indicated that the Veteran was initially diagnosed with 
personality disorder and that it had since been established that 
the Veteran was diagnosed with schizophrenia.

The Board further observes that at the time of his February 2010 
hearing, the Veteran indicated that it was his belief that his 
current schizophrenia had its origins in service.  He stated that 
he had had no psychiatric problems prior to his entry into the 
service.  The Veteran also testified as to the conditions he was 
subjected to in service with regard to how he was treated by his 
fellow soldiers.  He requested that the record be kept open for a 
period of 60 days so that he could forward additional evidence to 
include a medical opinion.  

Subsequent to the hearing, a letter dated February 15, 2010, was 
received from L. Moates, Ed.D., Professor Emeritus of Psychology, 
Georgia Southwestern State University.  Dr. Moates indicated that 
he had known the Veteran since he was in high school because he 
was a contemporary of two of his children.  He noted that after 
the Veteran left the military service he began to experience 
serious psychiatric problems.  He stated that the Veteran had 
indicated to him that he had been diagnosed while he was in the 
military as experiencing a "personality disorder".  Dr. Moates 
reported that the Veteran had seen him intermittently for about 
15 years.  He noted that the Veteran did not come for sessions 
over an extended period of time.  He opined that his clinical 
diagnosis was that the Veteran did not have a personality 
disorder, rather it was schizophrenia, paranoid type.  Dr. Moates 
stated that in most ways the Veteran's behavior appeared to be 
dysfunctional and that it would be difficult for him, even with 
appropriate medication, to function with success on a job.  

Based upon the letters received from Dr. Moates and Dr. Weldon, 
the Veteran should be afforded a VA examination to determine if 
his currently diagnosed paranoid schizophrenia is related to his 
period of service, to include the personality disorder diagnosed 
in service.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009).  The 
evidence of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran 
has not been afforded a VA examination with regard to the claimed 
condition.  Based upon the above, an examination is warranted.

The Board further notes that the Veteran is in receipt of Social 
Security disability benefits.  While the notice of award is of 
record, the treatment records used in making the determination 
have not been associated with the claims folder.  One of the 
bases for the grant of disability benefits was the Veteran's 
paranoid schizophrenia.  VA has an obligation to obtain copies of 
all Social Security decisions and the records underlying those 
decisions.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  These 
records have not been associated with the claims folder.  
Moreover, based upon the reasons for the grant, this award 
appears pertinent to the Veteran's claim currently on appeal.  

Finally, the Board notes that the Veteran submitted additional 
evidence, including VA treatment records, directly to the Board 
in July 2010 without a waiver of consideration of this evidence 
by the agency of original jurisdiction.  This will give the 
agency of original jurisdiction an opportunity to consider this 
additional evidence.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and obtain copies of 
all decisions pertinent to the Veteran's 
claim for SSA benefits, as well as the 
medical records relied on concerning that 
claim.

2.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
any current psychiatric disorder, to 
include schizophrenia, that may be present.  
The claims folder must be made available 
for review.  All appropriate tests and 
studies should be performed and all 
findings must be reported in detail.

The examiner should answer the following 
questions:

(a) Is it at least as likely as not (50 
percent probability or more) that any 
current psychiatric disability, to include 
paranoid schizophrenia, began or was made 
permanently worse in service? (b) Did any 
current psychiatric disability, including 
paranoid schizophrenia, become symptomatic 
within one year of service?  Complete 
detailed rationale is required for each 
opinion that is rendered. 

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to cooperate 
with the development of his claim, and that 
the consequences for failure to report for 
a VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the claim, with consideration 
of all evidence received since the July 
2009 statement of the case.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case 
containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

